                  Case 1:17-cv-00395-EPG Document 109 Filed 09/30/20 Page 1 of 11


 1

 2

 3

 4

 5

 6
                                          UNITED STATES DISTRICT COURT
 7

 8                                      EASTERN DISTRICT OF CALIFORNIA

 9
     TRENELL MONSON,                                          Case No. 1:17-cv-00395-EPG (PC)
10

11                      Plaintiff,                            ORDER GRANTING DEFENDANT’S MOTION
                                                              FOR SUMMARY JUDGMENT
12           v.
                                                              (ECF No. 77)
13   R. MELKONIAN,
14                    Defendant.
15

16      I.           INTRODUCTION

17            Trenell Monson (“Plaintiff”) is a prisoner1 proceeding pro se and in forma pauperis in

18   this civil rights action filed pursuant to 42 U.S.C. § 1983. The parties have consented to

19   magistrate judge jurisdiction and this action has been referred to the undersigned “for all

20   purposes within the meaning of 28 U.S.C. § 636(c).” (ECF No. 40, p. 1).2

21            This action is proceeding against defendant Melkonian on Plaintiff’s claim for failure to

22   protect in violation of the Fourteenth Amendment. (ECF Nos. 10, 11, 12, 24, & 39).

23            On January 17, 2020, defendant Melkonian filed a motion for summary judgment.

24   (ECF No. 77). Plaintiff was granted numerous extensions of time to respond. (ECF Nos. 81,

25   88, 91, 97, & 99). Pursuant to the last of the Court’s extensions of time, Plaintiff had until

26   September 14, 2020, to file his opposition to defendant Melkonian’s motion. Plaintiff filed his

27
              1
                  Plaintiff has alleged that he was a pretrial detainee at the time of the incident alleged in the complaint.
28            2
                  Page numbers refer to the ECF page numbers stamped at the top of the page.

                                                                  1
              Case 1:17-cv-00395-EPG Document 109 Filed 09/30/20 Page 2 of 11


 1   opposition on September 28, 2020. (ECF No. 108).
 2            For the reasons that follow, the Court will grant defendant Melkonian’s motion for
 3   summary judgment.
 4      II.      BACKGROUND
 5               a. Summary of Plaintiff’s Second Amended Complaint
 6            Plaintiff is a pretrial detainee who is being held at Fresno County Jail.
 7            On November 21, 2016, at or around 1400 hours, he and his cellmate were returning to
 8   their assigned housing at A-Pod (segregated housing) from recreation time on the roof. As they
 9   exited the elevator, they were escorted by defendant Unknown Officer 1, who was working the
10   floor. Defendant Unknown Officer 1 gave a hand signal to Unknown Officer 2, who was
11   working the control tower.
12            As they entered the sally port door, Plaintiff noticed that the door to B-Pod (general
13   population) was left open. About fifteen to twenty Mexican inmates from B-Pod ran out and
14   attacked Plaintiff and his cell mate. During the attack defendant Unknown Officer 1 ordered
15   everyone to get down, and started macing those who didn’t comply (which was how the attack
16   was stopped).
17            Plaintiff’s cell mate needed immediate medical attention due to his obvious physical
18   injury. Plaintiff was denied medical attention after being checked for physical marks. Plaintiff
19   complained about his wrist hurting, but was not taken for medical attention. Instead, he was
20   placed back in his cell.
21            Plaintiff suffered physical injury to his wrist, as well as mental and emotional distress.
22            Plaintiff alleges that defendants Unknown Officer 1 and Unknown Officer 2 knew the
23   danger of leaving a door open to a general population module while escorting inmates from
24   segregated housing. Plaintiff alleges that defendants Unknown Officer 1 and Unknown Officer
25   2 were aware that inmates are placed in segregated housing when they pose “a threat to or from
26   other inmates or the jail facility. A-pod have a label of housing snitches, drop outs and gays
27   etc….”
28            Plaintiff alleges that defendants Unknown Officer 1 and Unknown Officer 2 failed to

                                                       2
                 Case 1:17-cv-00395-EPG Document 109 Filed 09/30/20 Page 3 of 11


 1   check the doors as required. Plaintiff alleges that this was an intentional act by defendant
 2   Unknown Officer 2 because if any door is left open, there is a light in the tower that comes on
 3   to let officers know which door(s) are open.
 4           Plaintiff does not know who left the door open.
 5                 b. Screening
 6           On November 17, 2017, the Court screened Plaintiff’s complaint and allowed this case
 7   to proceed “against defendants Unknown Officer 1 and Unknown Officer 2 on Plaintiff’s claim
 8   for failure to protect in violation of the Fourteenth Amendment.” (ECF No. 12, p. 2). The
 9   Court also dismissed all other claims and defendants. (Id.).3
10                 c. Substitution of Defendants and Dismissal of Defendant Martinez
11           On November 21, 2017, the Court opened discovery “for the limited purpose of
12   identifying and getting a service address for defendants Unknown Officer 1 and Unknown
13   Officer 2.” (ECF No. 13, p. 1). On May 25, 2018, Plaintiff filed a motion for a subpoena.
14   (ECF No. 18). Plaintiff’s motion was granted (ECF No. 20), and a subpoena was issued to
15   Fresno County Sheriff’s Office for documents containing the names and addresses of the two
16   Doe defendants (ECF No. 22). “Fresno County Sheriff's Office responded by providing the
17   Court with the names of the two officers it believes fit Plaintiff’s description” (ECF No. 24, p,
18   2), and the Court substituted R. Melkonian and M. Martinez into the case in place of the Doe
19   defendants (id.).
20           Defendant Melkonian waived service of the summons, and appeared. (ECF Nos. 27 &
21   28).
22           On July 24, 2018, the summons for defendant Martinez was returned unexecuted. (ECF
23   No. 26). According to the United States Marshal, Fresno County notified the Marshal that
24   defendant Martinez has been deployed with the military. (Id.). A return date was not known,
25   and no forwarding information was provided. (Id.). The agent serving process indicted that he
26
             3
27              Judge Anthony W. Ishii was the district judge originally assigned to the case. (ECF No. 5). On March
     2, 2018, the case was reassigned to District Judge Lawrence J. O’Neill. (ECF No. 14). On October 24, 2018, this
     action was referred to the undersigned “for all purposes within the meaning of 28 U.S.C. § 636(c).” (ECF No. 40,
28   p. 1).

                                                            3
               Case 1:17-cv-00395-EPG Document 109 Filed 09/30/20 Page 4 of 11


 1   or she was unable to locate defendant Martinez. (Id.).
 2             Several months passed after service was returned unexecuted, and Plaintiff did not
 3   provide another address for defendant Martinez or request the issuance of a third party
 4   subpoena so that he could attempt to find defendant Martinez’s current address. Accordingly,
 5   the Court issued findings and recommendations, recommending “that defendant Martinez be
 6   dismissed from this action because of Plaintiff’s failure to provide the Marshal with accurate
 7   and sufficient information to effect service of the summons and complaint on defendant
 8   Martinez within the time period prescribed by Federal Rule of Civil Procedure 4(m).” (ECF
 9   No. 31, p. 4).
10             Plaintiff objected (ECF No. 34), but on October 22, 2018, Plaintiff’s objections were
11   overruled and defendant Martinez was “dismissed from this action, without prejudice, because
12   of Plaintiff’s failure to provide the Marshal with accurate and sufficient information to effect
13   service of the summons and complaint on defendant Martinez within the time period prescribed
14   by Federal Rule of Civil Procedure 4(m)” (ECF No. 39, pgs. 2-3).
15      III.      DEFENDANT MELKONIAN’S MOTION FOR SUMMARY JUDGMENT
16             Defendant Melkonian (“Defendant”) argues that he is entitled to summary judgment on
17   two grounds: 1) Plaintiff failed to exhaust his available administrative remedies, and 2)
18   Defendant did not violate Plaintiff’s Fourteenth Amendment rights. (ECF No. 77, p. 2).
19             Because the Court is holding that Defendant is entitled to summary judgment because
20   Defendant did not violate Plaintiff’s Fourteenth Amendment rights, the Court will not address
21   Defendant’s alternative argument that he is entitled to summary judgment because Plaintiff
22   failed to exhaust his available administrative remedies.
23             As to Defendant’s argument that Defendant did not violate Plaintiff’s Fourteenth
24   Amendment rights, Defendant argues that “the undisputed fact[s] establish that he did not make
25   any decision, let alone an intentional decision, with regard to the movement of the plaintiff at
26   any time on the day of the subject incident which gives rise to this litigation. The undisputed
27   facts are that, on the day of the subject incident, Melkonian had no knowledge of the alleged
28   conditions, and no reason to believe that such alleged conditions existed, which plaintiff claims

                                                      4
             Case 1:17-cv-00395-EPG Document 109 Filed 09/30/20 Page 5 of 11


 1   violated his Fourteenth Amendment rights. Once he learned of the ‘condition’ of which
 2   plaintiff complains, Melkonian took reasonable measures to abate the risk of harm.” (ECF No.
 3   77-1, p. 5).
 4           “According to plaintiff’s second amended complaint, on November 21, 2016, while he
 5   and his cell mate were being escorted from recreation time back to their assigned housing in A
 6   Pod, segregated housing, correctional officers intentionally left a door open to general
 7   population (B Pod), exposing the plaintiff to attack by other inmates.” (Id.).
 8           However, “[a]t the time of the subject incident, Melkonian was not the correctional
 9   officer who escorted the plaintiff and his cell mate back to their housing; and Melkonian was
10   not the correctional officer assigned to the security tower. At the time of the altercation on
11   which the plaintiff complains, Melkonian was on the fourth floor in F Pod, on the opposite side
12   of the security tower, with jail maintenance. Upon hearing the radio transmission of the
13   altercation, Melkonian ran to the scene and assisted in stopping the altercation by deploying his
14   OC spray into the group of fighting inmates.” (Id. at 5-6).
15           “The undisputed facts are that Melkonian did not have any knowledge or reason to
16   believe that the door to general population was open. The undisputed facts are that on those
17   occasions when Melkonian inspected the door to B-Pod, it was closed and secure. The
18   undisputed facts are that on November 21, 2016, Melkonian was not involved in escorting the
19   plaintiff back to his cell in segregated housing. The undisputed facts are that, contrary to the
20   allegations in plaintiff’s second amended complaint, Melkonian acted swiftly to restore order
21   back to the fourth floor of the jail. He acted swiftly to protect the plaintiff and others present
22   on the fourth floor on November 21, 2016. The undisputed facts are that Melkonian took swift,
23   reasonable measures to abate the risk of harm to the plaintiff and others present on the fourth
24   floor on November 21, 2016.” (Id. at 6).
25           In support of his motion, Defendant submits his own declaration, as well as the
26   declaration of Lieutenant Michael Porter. Defendant also submits the Crime Report and two
27   Incident Detail reports related to the incident alleged in the complaint, and portions of the
28   transcript of the deposition of Plaintiff.

                                                      5
                   Case 1:17-cv-00395-EPG Document 109 Filed 09/30/20 Page 6 of 11


 1       IV.          PLAINTIFF’S OPPOSITION4
 2             Plaintiff bases his opposition on Defendant’s own motion for summary judgment. (ECF
 3   No. 108, p. 2). Defendant states that he was a floor officer, and that his duties included
 4   conducting security checks, conducting head counts, and generally walking the floors to which
 5   he was assigned to make sure that inmates are safe and secure. (Id.). Defendant failed to
 6   protect Plaintiff by leaving the door open to B Pod. (Id.). Additionally, Defendant’s job was to
 7   do hourly walks for counts and safety measures. (Id.). However, Defendant did not do his
 8   walks at 12:15 and 1:15, as required. (Id.). Had Defendant done these walks and secured the
 9   door to B Pod, which was his job duty, the attack on Plaintiff could have been avoided, or at
10   least the chances could have been minimized. (Id. at 3). Instead of performing his duties,
11   Defendant was with jail maintenance staff in F Pod. (Id.).
12             “This all supports plaintiff[’s] claim, that defendant acted intentionally, by avoiding b-
13   pod, knowing the door was left open, defendant even went out of his way to be with jail
14   maintenance to avoid doing his security walk so this attack can happen to plaintiff.” (Id.).
15             In support of his opposition, Plaintiff provides his own declaration, Defendant’s
16   responses to his request for admissions, grievance forms, and a response to a grievance.
17       V.           UNDISPUTED FACTS
18             The Court finds that the following facts are undisputed. “As it pertains to the fourth
19   floor of the main jail, where the plaintiff was assigned at all times relevant to this litigation,
20   inmates are assigned to Pods A, B, C, D, E, or F or FF cells. Pods A, B and C are on one side
21   of the security tower and Pods D, E and F are on the opposite side of the security tower.”
22   Defendant’s Separate Statement of Undisputed Material Facts (“UMF”) 36. “At all times
23   relevant to the subject lawsuit, the plaintiff was housed in A Pod which is administrative
24   segregation. A Pod consists of individual cells in which persons will be housed either
25   singularly or with another individual.” UMF 37.
26             “On November 21, 2016, Melkonian was working in the Fresno County main jail and
27

28             4
                   The Court is considering Plaintiff’s opposition even though it was not timely filed.

                                                                  6
               Case 1:17-cv-00395-EPG Document 109 Filed 09/30/20 Page 7 of 11


 1   was assigned to the fourth floor as a floor officer.” UMF 39. “Melkonian conducted visual
 2   security checks of B Pod at 10:16 a.m., and 11[:]35 a.m. During his inspections of B Pod, the
 3   door into the Pod was closed and secure.” UMF 43.5
 4             “At no time did Melkonian leave the door to B Pod unsecured or unlatched.” UMF 44.
 5   “At no time during his shift on November 21, 2016, did Melkonian ever notice or suspect that
 6   the security door for Pod B was open or ajar.” UMF 45.
 7             “On November 21, 2016, at 1:15 p.m., approximately fifteen minutes prior to the
 8   occurrence of the subject incident, Melkonian was conducting a security check of F Pod. F Pod
 9   is on the opposite side of the jail from where A and B Pods are located.” UMF 46.
10             “At the time of the subject incident, Melkonian was in F Pod with jail maintenance staff
11   when he heard a call come over his hand held radio from another officer. The officer was
12   calling for additional officers to respond to his location on the fourth floor.” UMF 47. “Upon
13   hearing the call, Melkonian immediately left where he was in F pod and ran over to the sally
14   port area between A and B pods.” UMF 48.
15             “Upon his arrival at the scene, Melkonian observed multiple inmates in an altercation.
16   He immediately pulled out his Fresno County Sheriff’s Department issued MK-3 Oleoresin
17   Capsicum (OC) canister and instructed all inmates to get on the ground.” UMF 49. “As none
18   of the inmates responded by heeding his command, Melkonian proceeded to deploy his OC
19   canister from a distance of approximately seven or eight feet at a group of inmates fighting.”
20   UMF 50.
21       VI.      LEGAL STANDARDS
22                a. Legal Standards for Summary Judgment
23             Summary judgment in favor of a party is appropriate when there “is no genuine dispute
24   as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.
25   P. 56(a); Albino v. Baca (“Albino II”), 747 F.3d 1162, 1169 (9th Cir. 2014) (en banc) (“If there
26   is a genuine dispute about material facts, summary judgment will not be granted.”). A party
27
             5
               Plaintiff alleges that Defendant was responsible for leaving the door to B Pod open, but did not provide
28   any evidence in support of this assertion.

                                                              7
             Case 1:17-cv-00395-EPG Document 109 Filed 09/30/20 Page 8 of 11


 1   asserting that a fact cannot be disputed must support the assertion by “citing to particular parts
 2   of materials in the record, including depositions, documents, electronically stored information,
 3   affidavits or declarations, stipulations (including those made for purposes of the motion only),
 4   admissions, interrogatory answers, or other materials, or showing that the materials cited do not
 5   establish the absence or presence of a genuine dispute, or that an adverse party cannot produce
 6   admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1).
 7          A party moving for summary judgment “bears the initial responsibility of informing the
 8   district court of the basis for its motion, and identifying those portions of ‘the pleadings,
 9   depositions, answers to interrogatories, and admissions on file, together with the affidavits, if
10   any,’ which it believes demonstrate the absence of a genuine issue of material fact.” Celotex
11   Corp. v. Catrett, 477 U.S. 317, 323 (1986) (quoting Fed. R. Civ. P. 56(c)). If the moving party
12   moves for summary judgment on the basis that a material fact lacks any proof, the Court must
13   determine whether a fair-minded jury could reasonably find for the non-moving party.
14   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986) (“The mere existence of a scintilla
15   of evidence in support of the plaintiff’s position will be insufficient; there must be evidence on
16   which the jury could reasonably find for the plaintiff.”). “[A] complete failure of proof
17   concerning an essential element of the nonmoving party’s case necessarily renders all other
18   facts immaterial.” Celotex, 477 U.S. at 322. Additionally, “[a] summary judgment motion
19   cannot be defeated by relying solely on conclusory allegations unsupported by factual data.”
20   Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989).
21          In reviewing the evidence at the summary judgment stage, the Court “must draw all
22   reasonable inferences in the light most favorable to the nonmoving party.” Comite de
23   Jornaleros de Redondo Beach v. City of Redondo Beach, 657 F.3d 936, 942 (9th Cir. 2011). It
24   need only draw inferences, however, where there is “evidence in the record … from which a
25   reasonable inference … may be drawn…”; the court need not entertain inferences that are
26   unsupported by fact. Celotex, 477 U.S. at 330 n. 2 (citation omitted). Additionally, “[t]he
27   evidence of the non-movant is to be believed….” Anderson, 477 U.S. at 255.
28   \\\

                                                      8
             Case 1:17-cv-00395-EPG Document 109 Filed 09/30/20 Page 9 of 11


 1              b. Legal Standards for Failure to Protect
 2          The Ninth Circuit has set forth the following guidance regarding claims for failure to

 3   protect by pretrial detainees under the Fourteenth Amendment:

 4          [T]he elements of a pretrial detainee’s Fourteenth Amendment failure-to-
            protect claim against an individual officer are:
 5

 6          (1) The defendant made an intentional decision with respect to the conditions
            under which the plaintiff was confined;
 7
            (2) Those conditions put the plaintiff at substantial risk of suffering serious
 8          harm;
 9
            (3) The defendant did not take reasonable available measures to abate that risk,
10          even though a reasonable officer in the circumstances would have appreciated
            the high degree of risk involved—making the consequences of the defendant’s
11          conduct obvious; and
12          (4) By not taking such measures, the defendant caused the plaintiff’s injuries.
13
            With respect to the third element, the defendant’s conduct must be objectively
14          unreasonable, a test that will necessarily turn[] on the facts and circumstances of
            each particular case.
15

16   Castro v. County of Los Angeles, 833 F.3d 1060, 1071 (9th Cir. 2016) (alteration in original)

17   (footnote, citation, and internal quotation marks omitted).

18              c. Personal Participation Requirement

19          A person deprives another of a constitutional right, “within the meaning of § 1983, ‘if

20   he does an affirmative act, participates in another’s affirmative act, or omits to perform an act

21   which he is legally required to do that causes the deprivation of which complaint is made.’”

22   Preschooler II v. Clark Cnty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007) (quoting

23   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)). A plaintiff must demonstrate that each

24   named defendant personally participated in the deprivation of his rights. Ashcroft v. Iqbal, 556

25   U.S. 662, 676-77 (2009). In other words, there must be an actual connection or link between

26   the actions of the defendants and the deprivation alleged to have been suffered by

27   Plaintiff. See Monell v. Dep't of Soc. Servs. of City of N.Y., 436 U.S. 658, 691, 695 (1978).

28   \\\

                                                      9
            Case 1:17-cv-00395-EPG Document 109 Filed 09/30/20 Page 10 of 11


 1      VII.    DISCUSSION
 2              a. Analysis
 3          Based on the undisputed facts, Defendant did not fail to protect Plaintiff in violation of
 4   the Fourteenth Amendment.
 5          Plaintiff alleges that Defendant was responsible for leaving the door to B Pod open.
 6   However, Plaintiff provided no evidence to support this assertion. Based on the undisputed
 7   facts, during Defendant’s inspections of B Pod, the door into the Pod was closed and secure.
 8   At the time of the incident, Defendant was in F Pod. Defendant did not leave the door to B Pod
 9   open, nor did he have a reason to suspect that it was left open. Upon hearing that there was an
10   incident, Defendant immediately left F Pod and ran to assist. There is no evidence suggesting
11   that Defendant left the door to B Pod open.
12          Plaintiff also alleges that Defendant failed to conduct security checks at 12:15 and 1:15,
13   and that had he done so, the attack on Plaintiff could have been avoided (or at least the chances
14   could have been minimized). However, Plaintiff submitted no evidence suggesting that it was
15   Defendant’s responsibility to conduct security checks of the relevant area at 12:15 p.m. and
16   1:15 p.m. Moreover, even if it was Defendant’s responsibility to conduct such checks, and
17   even if Defendant’s failure to conduct the checks caused Plaintiff’s injury, Plaintiff has not
18   provided any evidence that Defendant made an intentional decision with respect to the
19   conditions under which Plaintiff was confined. At most there is evidence that Defendant
20   negligently failed to conduct the checks, and negligence alone is not sufficient. Castro, 833
21   F.3d at 1071 (“[T]he test to be applied under Kingsley must require a pretrial detainee who
22   asserts a due process claim for failure to protect to prove more than negligence but less than
23   subjective intent—something akin to reckless disregard.”).
24          As there is no evidence on which a jury could reasonably find that Defendant made an
25   intentional decision with respect to the conditions under which Plaintiff was confined that put
26   plaintiff at substantial risk of suffering serious harm. Defendant is thus entitled to summary
27

28

                                                     10
              Case 1:17-cv-00395-EPG Document 109 Filed 09/30/20 Page 11 of 11


 1   judgment on Plaintiff’s failure to protect clam.6
 2       VIII. ORDER
 3            Based on the foregoing, IT IS HEREBY ORDERED THAT:
 4                     1.       Defendant Melkonian’s motion for summary (ECF No. 77) is
 5                              GRANTED;
 6                     2.       Judgment is entered in favor of defendant Melkoninan; and
 7                     3.       The Clerk of Court is directed to close this case.
 8
     IT IS SO ORDERED.
 9

10       Dated:       September 29, 2020                                  /s/
11                                                                 UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19
20             6
                 While summary judgment is clearly warranted as to Defendant based on the undisputed facts, it is worth
     noting that it was Fresno County Sheriff’s Office that provided Plaintiff with Defendant’s name in response to a
21   subpoena to identify Doe defendants. That subpoena requested documents containing the names and addresses of
     the two Doe defendants. (ECF No. 22). “Fresno County Sheriff's Office responded by providing the Court with
22   the names of the two officers it believes fit Plaintiff’s description.” (ECF No. 24, p, 2). The Court recognizes that
     Plaintiff had previously alleged that Unknown Officer 1 ordered everyone to get down and used pepper spray on
23   Plaintiff, and that it appears Defendant Melkonian fits this description. Nevertheless, for Defendant to move now,
     almost a year and a half after being served, for summary judgment on the basis that he was not involved in the
24   critical event underlying Plaintiff’s claim, is somewhat troubling.
               Nevertheless, the Court finds that summary judgment is appropriate and that this case should be
25   dismissed in full. Fresno County Sheriff's Office identified another individual in response to the subpoena, M.
     Martinez, who was dismissed without prejudice after Plaintiff failed to provide the Marshal with accurate and
26   sufficient information to effect service of the summons and complaint on defendant Martinez within the time
     period prescribed by Federal Rule of Civil Procedure 4(m). It is possible that M. Martinez was more centrally
27   involved in the underlying incident. Additionally, discovery opened over a year and a half ago, and Plaintiff has
     been given ample opportunity to gather discovery on all individuals involved in the incident and to file a motion to
     amend or substitute.
28

                                                              11
